In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-22-00362-CR


                     IN RE OSCAR ACE GONZALES, RELATOR

                              ORIGINAL PROCEEDING

                                 December 15, 2022
                           MEMORANDUM OPINION
                  Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Oscar Ace Gonzales, appearing here pro se and in forma pauperis, filed a two-

page document seeking new court-appointed counsel in a criminal law matter pending in

the trial court. We interpret the document as a request that our writ of mandamus issue

compelling an unnamed district judge appoint Gonzales new counsel.         Gonzales’s

document fails to meet the requirements of a petition for writ of mandamus, Texas Rule

of Appellate Procedure 52.3, and is not accompanied by a record.        Texas Rule of

Appellate Procedure 52.7. Accordingly, mandamus relief is denied.

                                                       Per Curiam

Do not publish.

                                          1